99 F.3d 1130
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Sandra L. HOPKINS, Plaintiff-Appellant,v.STATE of North Carolina;  Division of Mental HealthServices, Developmental Disabilities and SubstanceAbuse Services, State of North Carolina,Defendants-Appellees.
No. 95-3167.
United States Court of Appeals, Fourth Circuit.
Submitted Oct. 17, 1996.Decided Oct. 23, 1996.

Sandra L. Hopkins, Appellant Pro Se.
Ann Reed, OFFICE OF THE ATTORNEY GENERAL OF NORTH CAROLINA, Raleigh, North Carolina, for Appellees.
E.D.N.C.
AFFIRMED.
Before MURNAGHAN and WILLIAMS, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Appellant appeals from the district court's order granting the employer's Fed.R.Civ.P. 12(b)(6) motion to dismiss Appellant's claim filed pursuant to the Americans with Disabilities Act, 42 U.S.C.A. §§ 12101-12117 (West 1996).  We have reviewed the record and the district court's opinion and find no reversible error.  Accordingly, we affirm on the reasoning of the district court.   Hopkins v. North Carolina, No. CA-95-334-5-F (E.D.N.C. Nov. 8, 1995).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED